/p^-             jU/'_/Ae &k&/-      \^   '




                                              y
                                                           October 12, 2015
            63


            (J/^/k t£/Z=XAS




       TMTa/o. 0/93^, 2hce/Atpfa*/-. 6m/, SY 2h



      Ai.           J4J.0/S-.




                    ^RECEIVED N
Ip^                   OCT 1 2 Z015


                                                  «—   /    1   /      r   T
    t^

              $




O



    !
        a


              P
              n
        -?<

              '••>'